Citation Nr: 1638959	
Decision Date: 09/29/16    Archive Date: 10/13/16

DOCKET NO.  12-32 402	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUE

Entitlement to service connection for a heart disability, to include coronary artery disease, atrial fibrillation, and hypertension.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

E. F. Brandau, Associate Counsel


INTRODUCTION

The Veteran has active duty service from December 1944 to December 1946, and was awarded a World War II Victory Medal, among other decorations.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2011 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts.  The Board previously remanded this issue in January 2016.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The probative, competent evidence is against a finding that the Veteran's heart disability is related to active duty service.  


CONCLUSION OF LAW

The criteria for service connection for a heart disability, to include coronary artery disease, atrial fibrillation, and hypertension have not been met.  38 U.S.C.A. §§  1110, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.305, 3.307, 3.309 (2015).    


REASONS AND BASES FOR FINDING AND CONCLUSION

VA has met all statutory and regulatory notice and duty to assist provisions with respect to the issues decided herein.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015); see also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  A June 2010 letter satisfied the duty to notify provisions, to include notification of the regulations pertinent to the establishment of an effective date and disability rating. 

The Veteran's service treatment records, private medical treatment records, and lay evidence have been obtained and associated with the record.  38 U.S.C.A. § 5103(A); 38 C.F.R. § 3.159.  The Veteran was provided VA examinations in July 2010 and April 2016, with an examination addendum provided in July 2010.  38 C.F.R. § 3.159(c)(4); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  The VA examiners reviewed the service treatment records, private medical treatment records and lay statements and performed physical examinations.  Further, the examination reports provided sufficient information to rate the service-connected disability on appeal.  38 C.F.R. § 3.159(c)(4); Barr, 21 Vet. App. 303.  As such, when viewed together, the Board finds the examinations and opinion to be sufficient and adequate for rating purposes.  Additionally, the Board finds that the Appeals Management Center substantially complied with the January 2016 remand directives with respect to the issue on appeal.  See Stegall v. West, 11 Vet. App. 268 (1998).  Indeed, updated medical records were obtained, the Appeals Management Center attempted to solicit Social Security Administration records, and an additional VA medical opinion was provided.  

There is no indication in the record that any additional evidence relevant to the issue adjudicated in this decision is available and not part of the record.  See Pelegrini, 18 Vet. App. 112.  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield, 20 Vet. App. 537; see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).  

The Board has thoroughly reviewed all of the evidence in the record.  Although an obligation to provide sufficient reasons and bases in support of an appellate decision exists, there is no need to discuss, in detail, all of the evidence submitted by the Veteran.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that the entire record must be reviewed, but each piece of evidence does not have to be discussed).  The analysis in this decision focuses on the most salient and relevant evidence and on what the evidence shows or fails to show with respect to the matter decided herein.  The Veteran should not assume that pieces of evidence not explicitly discussed herein have been overlooked.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (noting that the law requires only that reasons for rejecting evidence favorable to the claimant be addressed).  

Service connection may be established for a disability resulting from diseases or injuries which are clearly present in service or for a disease diagnosed after discharge from service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Establishing service connection generally requires medical, or in certain circumstances, lay evidence of 1) a current disability; 2) an in-service incurrence or aggravation of a disease or injury; and 3) a nexus between the claimed in-service disease or injury and the present disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  The Federal Circuit has held that continuity of symptomatology under 38 C.F.R. § 3.303(b) applies only to chronic diseases listed in 38 C.F.R. § 3.309.  Walker v. Shinseki, 708 F.3d 1331, 1338 (2013).  Additionally, for veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309.  

The Veteran asserts that he developed heart palpitations during active duty service and that he has continued to have cardiac difficulties since separating from service.  He reported that he has been hospitalized several times for heart palpitations after separating from service.  The Veteran asserts that he was diagnosed with having had a heart attack with atrial fibrillation in 1990, and that he now has high blood pressure.   

As it pertains to a current disability, the Veteran was diagnosed with coronary artery disease with a history of myocardial infarction in 1990, and he has had ongoing treatment for coronary symptoms through VA.  As such, the Board finds that the Veteran has established a current disability for service connection purposes.

As it pertains to an in-service event or injury, the Veteran sought treatment in January 1945 for a head cold, and he reported having some chest pains.  He was diagnosed with acute catarrhal nasopharyngitis.  However, during his separation examination the Veteran's cardiovascular system and lungs were normal, and his blood pressure was 120/60.  There was no evidence of any cardiac disability.  Nonetheless, given the Veteran's complaints of heart palpitations in service and his treatment in service for a fever, the Board finds that he has established an in-service event or injury for service connection purposes. See Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (2006) (noting that the Board must determine whether lay evidence is credible due to possible bias, conflicting statements, and the lack of contemporaneous medical evidence, although that alone may not bar a claim for service connection).

As it pertains to a nexus between the Veteran's current cardiac disability and active duty service, the only opinion of record is negative to the Veteran's claim.  In July 2010 the Veteran first underwent VA examination in connection with his claim, and at the time he had high blood pressure.  He was diagnosed with coronary artery disease with a history of myocardial infarction, chronic atrial fibrillation, and hypertension.  No nexus opinion was provided.  The VA examiner provided an addendum later that month indicating that stress testing was not performed because of the Veteran's age and unsteady gait.  

In April 2016, pursuant to the Board's January 2016 remand directive, a VA examiner reviewed the Veteran's file.  At the time, the VA examiner opined that it was less likely than not that the Veteran's cardiac disability incurred in or was caused by the in-service event, injury, or illness.  In making this opinion, the VA examiner noted that the Veteran had sought treatment during service for an irregular heart beat and fever, but at the time the Veteran had no cardiac rhythm abnormality or evidence of hypertension.  The VA examiner indicated that while the Veteran's pulse was higher when he sought treatment, this was consistent with the 100 degree temperature he had; as a result, there was no evidence of any heart rate abnormality when he sought treatment.  The VA examiner also indicated that the remainder of the Veteran's service treatment records showed no evidence of hypertension or heart rate disturbances, and that his blood pressure readings were normal.  The VA examiner noted that the Veteran listed "fever" as a claim for disability immediately following separation from service, but that there was no cardiac complaint reported.  The VA examiner also noted that the Veteran's first cardiac treatment was in the mid-2000's, which was many years after separation from service.  The VA examiner concluded that given these factors, there was no possible medical scenario where there would be even the slightest possibility that the Veteran's current cardiac status was related to service.  

The Board affords significant probative weight to the April 2016 VA examiner's opinion as it was inclusive of all of the evidence and supported by sufficient rationale.  The VA examiner reviewed the Veteran's service treatment records, private treatment records, and lay statements, and cited to service treatment records and the Veteran's medical history in support of the opinion.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (the probative value of a medical opinion comes from sound reasoning).

The Board acknowledges the Veteran's statements that his cardiac disability is related to service. The Board acknowledges that the Veteran is competent to describe his symptoms. Buchanan, 451 F.3d 1331.  The Board notes that coronary artery disease is a condition explicitly recognized under 38 C.F.R. § 3.309(a).  Therefore, a veteran's statements regarding continuity of symptomatology may be sufficient for purposes of establishing service connection.  The Veteran has consistently reported that his symptoms of atrial fibrillation began when he was in active duty service.  Nonetheless, the records do not show any complaints of or treatment for any coronary disability until he had a myocardial infarction with atrial fibrillation in 1990, forty-four years after separation from service.  In this case, the Board finds that if a reasonable person were having heart palpitations or another coronary symptom, that person would report it to a medical provider.  As such, this prolonged period without complaints or treatment is evidence for consideration in determining continuity of symptomology and weighs against the claim herein.  See Mense v. Derwinski, 1 Vet. App. 354, 356 (1991).  Moreover, this period, along with the normal examination at separation from service, indicates that the Veteran's heart disability may not be presumed to have been incurred in service as it did not manifest to a compensable degree within one year of discharge from service.   38 U.S.C.A. § 1101, 1112, 1113, 1137; 38 C.F.R. § 3.307, 3.309.  

Lastly, in certain unique instances, lay testimony may be competent to establish medical etiology or nexus.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Davidson, 581 F.3d 1313.  However, the evidence does not show that the Veteran possesses the requisite training or credentials needed to render a competent opinion as to the medical causation of a cardiac disability.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  Here, the Board finds that any possible relationship between a cardiac disability and an in-service event or injury is not something for which a layman is competent to provide an opinion.  See Barr, 21 Vet. App. at 307 (noting that lay testimony is competent to establish observable symptomatology but not competent to establish medical etiology or render medical opinions).  As such, the Veteran's lay opinion does not constitute competent medical evidence and lacks probative value.  In addition, a veteran's own conclusion stated in support of his claim that his present disability is related to service is not competent evidence as to the issue of medical causation.  See 38 C.F.R. § 3.159; see also Grivois v. Brown, 6 Vet. App. 136 (1994).  Thus, a medical opinion is needed to connect one medical condition to service.  In this case, the competent, probative medical evidence provides a negative opinion concerning a nexus between any cardiac condition and active duty service.  

Based on the foregoing, the Board finds the preponderance of the evidence is against a grant of service connection for a heart disability, to include coronary artery disease, atrial fibrillation, and hypertension.  In reaching the above conclusion, the Board has considered the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, the benefit of the doubt doctrine is not applicable in the instant appeal, and service connection must be denied.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. at 55-56 (1990).

ORDER

Entitlement to service connection for a heart disability, to include coronary artery disease, atrial fibrillation, and hypertension, is denied.




____________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


